date taxpayer_identification_number num person to contact --------------------- identification_number ------------ contact telephone number ----------------- number release date date uil legend org name of organization num ein number date1 effective date dear ----------------- this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in sec_501 is retroactively revoked to date1 because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_6033 provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia __________________ the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe revrul_59_95 1959_1_cb_627 held that failure or inability to file the required information_return or otherwise to comply with the provision of the sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in accordance with sec_6033 and revrul_59_95 we have determined that the organization has not established that it is observing the conditions required for continuation of exempt status we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective date1 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year beginning date1 processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington dc united_states district_court for the district of columbia constitution avenue nw washington dc united_states court of federal claims madison place nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service local office we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication martsha a ramirez director eo examinations sincerely yours taxpayer_identification_number organization form_990 tax_year ended december person to contact contact number certified mail - return receipt requested dear ----------------- in our letter dated september we requested you furnish a copy of form_990 for the year ended december to date this return has not been furnished or otherwise filed this notice requests the return be filed with the above office within days of the date of this letter in addition your organization may be subject_to a failure_to_file_penalty imposed by sec_6652 this penalty is dollar_figure per day during which the failure continues up to the lesser_of dollar_figure or of the organization’s gross_receipts for organizations with gross_receipts in excess of dollar_figure million the penalty is dollar_figure per day with a maximum of dollar_figure the penalty may be avoided if the organization provides a reasonable explanation for the failure please include such an explanation with the requested return if the organization fails without reasonable_cause to file the required form its exempt status will be revoke because it has filed to establish it is observing the conditions required for continuation of its exempt status revenue_ruling c b if we do not hear from you within days from the date of this letter we will process the case based on the revenue_ruling if you have any questions please contact the person at the telephone number shown in the heading of this letter marsha a ramirez director eo examinations sincerely
